DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McGrath 2009/0027194 (hereinafter McGrath).

Re Claim 1. (Original) 
McGrath discloses an electronic door lock (1) comprising: a locking mechanism (11) configured to change a state of a door between a locked state and an unlocked state (para [0030, 0034]); a communications interface (21; para [0041,0042,0046,0047]) configured to communicate wirelessly or wired with one or more fire devices (30; para [0046-0047]), wherein the one of more fire devices are configured to transmit a wireless or wired alert signal to the communications interface in response to detecting an occurrence of fire (para [0046-0047]); a display unit (50; para [0016, 0049-0051]) configured to display an alert upon the communications interface receiving the wireless or wired alert signal from the one or more fire devices (para [0050]; when the fire devices 30 send the signal to the interface 21, the door is unlocked and the LED indicators show the unlocked state, i.e. an alert is displayed (as to unlocked state) upon the interface receiving the alert signal from the fire devices.).

Re Claim 6. (Original)
As discussed above with respect to claim 1, McGrath discloses an electronic door lock (1) comprising: a locking mechanism (11) configured to change a state of a door between a locked state and an unlocked state; a communications interface (21) configured to communicate via wireless or wired communication with a central control system (control means 20; para [0035]), wherein the central control system (20) is configured to communicate (21) with one or more fire devices (30), wherein the one of more fire devices (30) are configured to transmit a wireless or wired alert signal to the central control system in response to detecting an occurrence of fire; a display unit (50) configured to display an alert upon the communications interface (21) receiving a wireless or wired instruction that is transmitted by the central control system (20) in response to the central control system receiving the wireless or wired alert signal from the one or more fire devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of KR 2017-0079122 (hereinafter KR122).

Re Claim 2. (Original)
McGrath discloses the electronic door lock of claim 1, wherein the electronic door lock (1) is positioned on an outside surface of the door of a room (2; para [0031]), wherein at least a first of the one or more fire devices (30) is positioned within the room (Fig.8), but fails to further teach and wherein the display unit (50) is further configured to display an indication as to occupancy of the room.
KR122 discloses a fire prevention system including a communication interface (RF, Bluetooth), control system (120), human presence sensor (human body detection sensor), fire sensors (200) and display unit having various LED indicator lights to indicate different sensor alerts (see unnumbered translation paragraphs 7, 32, 34, and especially 39-48).
With respect to claim 2 and claims 3-15, it would have been obvious to one of ordinary skill in the art to modify the control system of McGrath by including further well known sensors and further well known alert indicators as taught by KR122 and as well known in the lock art in order to enhance the functionality of the system.
Re Claim 3. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock of claim [[4]] 1 further comprising: an embedded RFID (RF and Bluetooth are disclosed by KR122) or NFC reader configured to read one or more RFID or NFC enabled door keys and to activate the locking mechanism to change the state of the door, wherein the display unit is configured to display an indication of the occupancy of the room based at least in part on the reading of one or more RFID or NFC enabled keys.
Re Claim 4. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock of claim [[5]] 1, wherein the display unit (50) includes one or more light-emitting diodes (LEDs)[[=]], wherein the display unit is configured to: emit a first color via the one or more LEDs in response to the communications interface receiving the wireless or wired alert signal from the one or more fire devices; and emit a second color via the one or more LEDs in response to detecting that the room is occupied .
Re Claim 5. (Currently Amended) 
McGrath as modified by KR122 discloses the electronic door lock of claim [[6]] 1 wherein the display unit is configured to emit the second color only if the communications interface receives the wireless or wired alert signal and the room is detected as being occupied.
Re Claim 7. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock of claim [[8]] 6, wherein the electronic door lock is positioned on an outside surface of the door of a room, wherein at least a first of the one or more fire devices is positioned within the room, and wherein the display unit is further configured to display an indication as to occupancy of the room.
Re Claim 8. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock of claim [[11]] 6 further comprising: a RFID or NFC reader configured to read one or more RFID or NFC enabled door keys and to activate the locking mechanism to change the state of the door, wherein the display unit is configured to display an indication of the occupancy of the room based at least in part on the reading of one or more RFID or NFC enabled keys.

Re Claim 9. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock of claim [[12] 6, wherein the display unit includes one or more LEDs, wherein the display unit is configured to: emit a first color via the one or more LEDs in response to the communications interface receiving the wireless or wired instruction from the central control system; and emit a second color via the one or more LEDs in response to detecting that the room is occupied.
Re Claim 10. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock of claim [[13]] 6, wherein the display unit is configured to emit the second color only if the communications interface receives the wireless or wired instruction from the central control system and the room is detected as being occupied.
Re Claim 11. (Original)
As discussed above with respect to claims 1-10, McGrath as modified by KR122 discloses a computer-implemented method (control system) comprising: receiving, by a communications interface (21) of an electronic door lock (1), a wireless or wired alert signal transmitted from one or more fire devices (30) in response to the one or more fire devices detecting an occurrence of fire; and displaying, by a display unit (50) of the electronic door lock, an alert upon the communications interface (21) receiving the wireless or wired alert signal from the one or more fire devices; and displaying, by the display unit (50) of the door lock, an indication as to occupancy of the room (KR122 as discussed above).
Re Claim 12. (Currently Amended)
McGrath as modified by KR122 discloses the computer-implemented method of claim [[15]] 11, wherein the display unit includes one or more light-emitting diodes (LEDs), wherein the display unit is configured to emit a first color via the one or more LEDs in response to the communications interface receiving the wireless or wired instruction from the central control system.

Re Claim 13. (Currently Amended)
McGrath as modified by KR122 discloses the computer-implemented method of claim [[16]] 11, wherein displaying the alert includes emitting a second color via the one or more LEDs in an absence of receiving the wireless or wired alert signal from the one or more fire devices.
Re Claim 14. (Currently Amended)
McGrath as modified by KR122 discloses the computer-implemented method of claim [[15]] 11, wherein the door lock is positioned on an outside surface of a door of a room, wherein at least a first of the one or more fire devices is positioned within the room.
Re Claim 15. (Currently Amended) 
McGrath as modified by KR122 discloses the computer-implemented method of claim [[18]] 14 further comprising reading, by an reader embedded in the electronic door lock, one or more RF enabled door keys to change a state of the door between a locked state and an unlocked state; wherein the displaying of the indication via the display unit as to the occupancy of the room is in response to the reading of the one or more RF enabled keys.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675